Citation Nr: 1034063	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  98-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Evaluation of herniated disc at the L4-L5 level, with spinal 
stenosis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to June 1977 
and from January 1978 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
with a lengthy procedural history.  It began with the RO's denial 
of service connection for herniated discs in a September 1997 
rating decision.  After the Veteran appealed, the RO, in an 
August 1998 supplemental statement of the case (SSOC), granted 
service connection and assigned a rating of 20 percent, effective 
February 14, 1997.  After the Veteran disagreed with this 
decision, the Board, in July 1999, increased the rating to 40 
percent, effective May 30, 1996.

Since that time, the Veteran has continued to seek a higher 
initial rating.  The case has been to the Board, the Court, and 
the RO multiple times.  The Board will not recount this lengthy 
procedural history.  The Board most recently denied the claim in 
April 2008.  The Board also granted and remanded other claims, 
which are not before the Board at this time.  In January 2010, 
counsel for the Veteran and VA filed a Joint Motion with the 
Court to vacate and remand the April 2008 Board decision denying 
a higher initial rating for herniated disc at L4-5 level, with 
spinal stenosis.

In a January 2010 Order, the Court granted the Joint Motion, 
vacating the Board's decision on this issue, and again remanding 
this matter to the Board for further proceedings consistent with 
the Joint Motion.

There were three Joint Motions prior to the January 2010 Joint 
Motion.  A June 2000 Joint Motion addressed the Board's denial of 
an extraschedular rating for the Veteran's lumbar spine 
disability, a February 2003 Joint Motion addressed VA's 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), and a July 2007 Joint Motion addressed only the issue of 
entitlement to an increased rating for headaches.  In each 
instance, the Court vacated and remanded the Board's decisions 
based on the Joint Motion.

Since the Board's most recent denial, the Board has received 
additional evidence consisting of VA treatment records, 
unaccompanied by a waiver of initial RO review of this evidence.  
For the reasons discussed below, this evidence is cumulative of 
evidence previously of record.  It is therefore not pertinent to 
the issue before the Board, and a remand for initial RO 
consideration of this evidence is not required.  38 C.F.R. § 
20.1304(c) (2009).

In May 1998 and June 1999, the Veteran testified during hearings 
before decision review officers (DROs) at the RO; in January 1999 
and again in April 2001, the Veteran testified during hearings 
before the undersigned at the Board.  Transcripts of each hearing 
are of record.


FINDINGS OF FACT

1.  Herniated disc at the L4-L5 level, with spinal stenosis, is 
manifested by subjective complaints of pain and numbness that 
have previously been found to cause severe recurring attacks with 
intermittent relief.

2.  Herniated disc at the L4-L5 level, with spinal stenosis, is 
not productive of pronounced intervertebral disc syndrome (IVDS), 
nor does it cause ankylosis, incapacitating episodes, chronic 
neurologic manifestations, or associated neurologic 
abnormalities.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for herniated 
disc at the L4-L5 level, with spinal stenosis, have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (before and after September 23, 2002) and 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claim for a higher initial rating for 
herniated disc at the L4-L5 level arises from the Veteran's 
disagreement with the initial rating assigned after the grant of 
service connection.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as a 
disability rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

The February 2003 Joint Motion indicated that the Board failed to 
comply with the VCAA's notification requirements with regard to 
the claim for a higher initial rating for a lumbar spine 
disability.  To the extent that these notification requirements 
apply notwithstanding the cases and General Counsel opinion cited 
above, in August 2004 and February 2005 post-rating letters, the 
RO notified the Veteran of the evidence needed to substantiate a 
claim for an increased rating for his lumbar spine disability, 
and delineated the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  The Veteran was 
also provided information as to the assignment of disability 
ratings and effective dates in a December 2008 letter (although 
the claim was not readjudicated thereafter).  In any event, as 
the claim is being denied, no new disability rating or effective 
date is being assigned.  Consequently, any question of non-
compliance or prejudice with regard to the Dingess notice 
requirements regard is moot.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  In addition, there have been multiple VA 
examinations as to the severity of the Veteran's lumbar spine 
disability.  As shown by the discussion below, these examinations 
are adequate because they are based on consideration of the 
Veteran's prior medical history and also describe his lumbar 
spine disability in sufficient detail so that VA's evaluation of 
the claimed disability will be a fully informed one.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In his June 2010 90 day 
response letter, the Veteran's attorney requested remand for 
examinations to the extent that the evidence was insufficient to 
award separate ratings for the Veteran's alleged neurologic 
manifestations related to the Veteran's lumbar spine disability.  
However, as shown below, the medical and lay evidence provide an 
adequate basis on which to rate these claims.  The Veteran's 
attorney also requested a new VA examination because the most 
recent examination is "2-1/2 years old and may not accurately 
reflect the current severity of [the Veteran's lumbar spine] 
disability.  VA's duty to assist a Veteran includes providing a 
thorough and contemporaneous examination when the record does not 
adequately reveal the current state of the Veteran's disability.  
Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter 
alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when the evidence indicates that the current rating may be 
incorrect due to the passage of time and a possible increase in 
disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the 
appellant complained of increased hearing loss two years after 
his last audiology examination, VA should have scheduled the 
appellant for another examination").  However, the mere passage 
of time does not trigger VA's duty to provide additional medical 
examination unless there is allegation of deficiency in the 
evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  While the 
Veteran's attorney argues that there may have been a possible 
increase in the severity of the disability, and the Veteran has 
testified to a worsening of his sympotms, the discussion below 
reflects that the evidence, including the June 2007 VA 
examination, is sufficient to determine the current severity of 
the Veteran's disability because of the repeated normal 
neurologic findings on examination (with some exceptions, 
discussed below), and the lack of credibility in the Veteran's 
testimony as to worsening.  A new examination is therefore not 
required.

Moreover, in the hearing before the undersigned, the Veteran was 
informed that it was incumbent upon him to submit any potentially 
relevant evidence in his possession in support of his claim and 
at the April 2001 Board hearing his file was left open for 60 
days in order to allow him time to submit additional evidence.  
This action supplements VA's compliance with the VCAA and 
satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. 
App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for 
herniated disc at the L4-L5 level, with spinal stenosis, 
currently evaluated as 40 percent disabling, is thus ready to be 
considered on the merits.




Factual Background

The STRs indicate that the Veteran sustained an injury to the 
back while playing basketball in service and the injury was 
treated on an outpatient basis.

In a February 1997 letter, the Veteran reported injuring his 
lower back while playing basketball in February 1979; he went to 
the doctor and they could not find anything wrong, but he 
continued to have problems with his back.  The Veteran indicated 
that he had a pinch in his lower back that would bring on 
episodes of pain with activity.

September 1995 VA treatment notes indicate that the Veteran 
complained of intermittent lower back pain since service; he 
stated that he was evaluated then and told that it was a muscle 
problem.  The Veteran reported that forward bending caused pain 
in his back, and the impression was of a history of low back 
pain.  January 1997 VA treatment notes indicate that the Veteran 
now had confirmed central herniated nucleus pulposus at L4-5 and 
L5-S1.  The Veteran complained of increased low back pain with 
symptoms of headaches, blurred vision, dizziness, impaired 
balance and weakness (fatigue).  The pertinent diagnostic 
impression was of herniated nucleus pulposus L4-5 and L5-S1.  At 
a May 1997 VA neurological examination, the Veteran complained of 
low back pain without leg pain.  On evaluation, deep tendon 
reflexes were 2+, his gait was normal, and there were no 
paraspinal muscle spasms.  The assessment indicated no radicular 
findings.

On the June 1997 VA examination, the Veteran reported getting a 
pinch in his back that would send him to his knees.  The Veteran 
also stated that he was experiencing increased episodes up to 
three times a month.  During these episodes, he would become weak 
and bedridden, and could not bend over and pick anything up even 
ifbending at the knees.  Examination of the spine did not reveal 
any postural abnormalities and no fixed deformity; musculature of 
the back was within normal limits.  Forward flexion was to 100 
degrees, backward extension was to 20 degrees, lateral flexion 
was to 25 degrees bilaterally, and rotation was to 50 degrees 
bilaterally.  The Veteran indicated that although he is not 
limited by pain, he did experience pain constantly.  In response 
to the examination request statement, "Identify and describe any 
evidence of neurological involvement," the examiner wrote, 
"None."  A CT scan of the lumbar spine showed a centrally 
herniated disc at L4-L5 and L5-S1; there was moderate spinal 
stenosis at the L4-L5 level.  The pertinent diagnosis was status 
post herniated disc, L5, with moderate spinal stenosis, and 
centrally herniated disc, L5-S1.

A neurological evaluation was also conducted, during which the 
Veteran indicated that the pain worked up the back of his neck, 
causing headaches, two to three times per day.  He stated that he 
had no photophobia, nausea or vomiting.  The pertinent diagnoses 
were herniated disc L4-5 and L5-S1 and moderate spinal stenosis 
L4-5.

During the May 1998 RO hearing and on the July 1998 VA 
examination, the Veteran indicated that his back hurt constantly, 
but several times per month he experienced mild and severe 
attacks.  He described a mild attack as one that feels like a 
crick in his back and lasts for 3 to 4 days and that Motrin 
provides some relief.  A severe attack requires him to go to bed 
and lasts 5 to 6 days, and nothing provides relief.  He stated 
that he can perform normal activities in between these attacks.  
On the July 1998 VA examination, there was no tenderness or 
muscle spasms were noted and the Veteran could heel and toe walk.  
Range of motion exercises revealed forward flexion to 90 degrees, 
extension to 33 degrees, lateral bending to the right to 20 
degrees and to the left to 30 degrees, and bilateral rotation to 
45 degrees.  Contemporaneous x-rays of the lumbar spine revealed 
mild narrowing of the L4 disc space.  The diagnosis was central 
disc herniation at L4-5 with mild spinal stenosis.  The examiner 
noted that when the Veteran was asymptomatic, he could anything 
he wants, but that he did have rather frequent episodes of flare-
ups in his low back.

A VA progress note, dated in August 1998, indicates that the 
Veteran was seen reporting that he ran out of Motrin and was told 
that he needed to see a physician for refill.  He reported 
increased episodes of pain over the past one to two months; 
however, physical examination and neurological findings were 
within normal limits.

During the January 1999 Board hearing, the Veteran testified that 
he handles his pain about 10 to 15 percent of the time with 
medication, back support and breaks; however, about 30 to 40 
percent of the time, he has moderate to severe episodes which 
render him ineffective because he cannot sit up or do anything.  
He stated that he has never experienced pain radiating into his 
legs, but that it seems to radiation into his upper body.  The 
Veteran reported that he has not worked since 1993, because he 
cannot find a job that will allow for inability to work during 
his frequent episodes of back pain.

On VA examination in March 1999, the Veteran described his lumbar 
pain as extremely sharp in nature; the pain was very intermittent 
and came in mild, moderate and severe presentation.  He noted 
that the pain was severe about six times per year and 
incapacitated him for about five days.  The Veteran reported mild 
symptoms about three times every two months, which enabled him to 
maintain some work and engage in physical activity.  He noted 
that the moderate pain is also about the same frequency or more 
severe with associated symptoms, such as headache and blurry 
vision.  He indicated that the pain is increased with bending or 
rotation and the pain is decreased with rest and taking Motrin.  
It was also noted that associated symptoms were headache and 
blurry vision.  The Veteran reported no bowel or bladder changes.  
On examination, the Veteran had a normal gait and observation of 
the posterior spine revealed no tenderness with palpation.  There 
was no scoliosis, spinal spasms or limp.  The Veteran had full 
forward flexion.  He was able to flex to 100 degrees.  Extension 
was to 20 degrees.  Rotation was to 40 degrees bilaterally.  The 
Veteran had no pain with these movements.  The neurological 
examination revealed L2-S1 motor reflexes and sensory examination 
to be normal.  Reflexes were symmetrical bilaterally.  Babinski 
toes were down going bilaterally.  There was no clonus present, 
no neurotension signs, and the Veteran had negative straight leg 
raise test.  The examiner indicated that he was unable to elicit 
pain at the extremes of motion with this test.  The Veteran had 
no neurological abnormalities and no postural deformities.

X-ray study of the lumbar spine revealed AP and lateral spot 
films of the lumbar spine, joint spaces were all well observed 
and there was some mild arthritis in the L5-S1 facet.  There was 
no scoliosis apparent and no bony lesions.  The sacrum appeared 
normal.  The examiner stated that the pain in the back was 
associated with bending and rotational movements and can occur 
and provide incapacitating pain to the Veteran, limiting his 
physical activity.  The pertinent diagnosis was lumbar 
degenerative joint disease of the L5-S1 facet.

A July 1999 VA neurological evaluation focused on the Veteran's 
reports of severe headaches, and neurological evaluation was 
completely within normal limits.  The examiner reported that his 
description of the headaches were more consistent with 
musculoskeletal-type headaches.  An MRI study had indicated "a 
very small central herniated disc at the C4-5 level" which was 
causing "mild spinal stenosis."  It was indicated this could be 
related to his current low back pain.

In August 1999, the Veteran wrote to the Board and noted that in 
July 1999 he met with a neurologist in Memphis.  The Veteran 
stated that he had been informed that his headaches were probably 
musculoskeletal headaches rather than migraines.  He was told 
that musculoskeletal headaches could be worse than migraines 
because the pain from a musculoskeletal headache can last from 
three to five days.  The Veteran contended that this is what he 
experiences approximately twice monthly.  He also stated that he 
had been informed that there were tests for both types of 
headaches but that this testing could be "fatal."  He indicated 
that he went to see this physician in August 1999 regarding the 
report the physician had written in July 1999.  The Veteran noted 
that this report had made his problem sound "small compare to 
migraines."  The Veteran stated that the physician had to write 
this report that way because of the format.

During the April 2001 Board hearing, the Veteran described mild, 
medium, and severe back episodes (as indicated above).  The 
Veteran noted the use of pain pills to treat this disorder.  
During severe episodes, he contended that he was bedridden from 
anywhere from three to six days.  The Veteran noted weakness, 
blurred vision, nausea and dizziness during the severe episodes.  

An April 2001 VA treatment note indicates as a four day history 
of recurrence of central low back pain extending into his neck 
with a full type, generalized headache with photophobia and 
tiredness.  The Veteran reported that the pain in his back to his 
neck felt like somebody was ringing his back like a wet rag; he 
stated that those symptoms were not unusual for him.  The Veteran 
stated that the symptoms occurred a couple of times a year and 
lasted four to five days.  Evaluation of the spine revealed no 
appreciable spasm.  The assessment was lumbar disc condition with 
associated headaches by history.

A July 2003 VA neurosurgery note indicates that the Veteran had a 
longstanding history of low back pain that is manifested as back 
pain with radiation into L4 and L5 on the left.  On examination, 
motor strength was 5/5 in both lower extremities; reflexes were 
1+ and symmetric.  Sensation was intact.  An MRI revealed slight 
worsening of the disk bulges at L3-4, L4-5, and L5-S1.  The 
assessment was degenerative disk disease.  In October 2003, the 
Veteran was seen for a follow up evaluation of his low back pain.  
He stated that his condition had become worse and he reported 
experiencing sudden numbness with walking.  The Veteran indicated 
that Ibuprofen works when the pain is mild; however, he had 
difficulty getting out of bed when the pain is bad.  The 
assessment was back pain.  

A December 2003 VA neurology treatment note indicated that the 
Veteran presented with diffuse complaints including urinary 
urgency and frequency.  The Veteran also reported pain and 
numbness.  The physician's assistant who prepared the note 
indicated that the symptoms could not be explained based on MRI 
findings, and recounted the results of November  2003 NCV/EMG 
studies which contained normal motor nerve conduction studies, 
normal needle EMG of both tibialis, both peroneus longus muscles, 
and bilateral lumbar paraspinal L4-L5-S1 muscles.

An December 2003 lumbar spine MRI noted a small herniated disc 
unchanged from April 2003.

In December 2004, the Veteran was seen for a physical therapy 
consultation.  At that time, he stated that his back pain was 
intermittent, exacerbated by quick movements which feels like a 
pinch in his back.  It was noted that the Veteran is laid up for 
three to five days during such episodes.  The Veteran reported 
that he sometimes wakes up and 90 percent of his back feels like 
it is on fire.  The assessment was chronic low back pain from 
degenerative joint disease of the lumbar spine.

A March 2005 treatment report from L.S.N., a chiropractor, 
indicated that the Veteran was seen at the clinic complaining of 
severe low back pain with radiation of pain into the lower 
extremities; he also complained of neck pain.  Examination of the 
lumbar spine revealed a restricted range of motion with pain upon 
flexion, extension, right rotation, left rotation, left lateral 
flexion, and right lateral flexion at the level of L1-L5.  Static 
palpation revealed rigidity and myospasms at the quadrates 
lumborum and the sacroiliac joints bilaterally.  Motion palpation 
demonstrated abnormal segmentation at L3, L4, and L5.  Deep 
tendon patellar reflexes of the patellar were diminished 
bilaterally.  Bilateral straight leg raising, Goldthwaite's, and 
Kemps tests were positive.   An x-ray study of the lumbar spine 
revealed degenerative changes at L4-L5 and L5-S1, and there 
appeared to be a spondylolisthesis present at L5-S1.  The 
pertinent diagnosis was subluxation complex L5-S1, secondary to 
spondylolisthesis L5-S1 complicated by degenerative changes at 
L4-L5 and L5-S1.

During the May 2005 VA spine examination, the Veteran indicated 
that he had three levels of pain in his back.  He noted that, 
when the pain was mild, he had a pinch in his back with decreased 
range of motion.  When the pain was medium, he also experienced a 
pinch in his back with diffuse pain and headaches; he also became 
fatigued and unable to sit up.  When the pain became severe, he 
would be bedridden for four to six days at a time.  The Veteran 
indicated that his back pain radiated into his legs.  He also 
reported episodes of numbness that occurred from the waist down 
that had caused multiple falls.  The Veteran described his pain 
as six out of ten in intensity; he also reported weakness, 
fatigability, limitation of repetitive and lack of endurance.  
The Veteran stated that the pain was constant; he also reported 
flare-ups.  The Veteran indicated that, in the past 12 months, he 
has been bedridden anywhere from three to six days; he stated 
that physical therapy did not provide any relief.

The Veteran also reported to the May 2005 VA spine examiner that  
he had over the past five years experienced a gradual loss of the 
ability to "hold his water," and that he urinated five to six 
times per night during sleep and every twenty minutes during the 
day.

On examination, it was observed that the Veteran ambulated with a 
limp and he had a cane.  He had paraspinal tenderness.  The 
lumbar spine had forward flexion to 90 degrees, extension to 30 
degrees, rotation to 30 degrees bilaterally, and lateral flexion 
to 30 degrees, bilaterally.  The Veteran had muscle spasms, pain 
with movement and fatigue with movement.  Motor examination 
appeared to be 5/5 in his bilateral lower extremities and he had 
normal sensation.  Deep tendon reflexes were 2+ throughout with 
negative Lasegue's sign.  The pertinent diagnoses were chronic 
low back pain, and lumbar radiculopathy.  The examiner indicated 
that the Veteran had a mild decrease in range of motion, he 
ambulated well with a cane, and although he had a limp he had 
normal motor function.

On the May 2005 VA neurological examination, the examiner 
reported that a brain MRI conducted in February 2005 noted normal 
findings.  Based on this history and examination, the VA examiner 
commented that the Veteran's neurological examination was benign.  
It was noted that cervical spine problems could sometimes lead to 
headaches, but there was no similar association with low back 
pain.  However, the examiner also commented that chronic pain of 
any sort, including low back pain, could produce stress and lead 
to a tension headache, that is, an indirect effect.  

A June 2005 VA neurology treatment note indicates that cranial 
nerves II through XII were intact, motor strength was 5/5 in both 
lower extremities, deep tendon reflexes were 1+, and sensory 
intact to pinprick in the lower extremities bilaterally.  
Vibration was intact in the lower extremities and the examiner 
noted that the Veteran had a past diagnosis of multi-level 
degenerative disc disease; he seemed to be getting some relief 
from chiropractor visits.

In July 2005 letter, the Veteran's treating VA neurologist, Dr. 
U.K.S., indicated that the Veteran had chronic low back pain due 
to degenerative joint disease and spondylosis; she noted that the 
Veteran has difficulty getting out of bed when he gets the pain 
attacks.  She also wrote, "I suggest that he take bed rest for 
3-4 days when he gets severe pain."

In a September 2005 letter, Dr. U.K.S. indicated that the Veteran 
had been under her care for degenerative disc disease since 1995, 
and that the condition is chronic and will only get worse.  Dr. 
U.K.S. indicated that the Veteran suffers from a myriad of 
symptoms, to include chronic fatigue, inability to sit up 
straight for long periods, frequent severe headaches, and 
intermittent episodes of immobility.

In an October 2005 statement, S.S., a VA physician, noted the 
Veteran's headaches were not entirely typical for migraines, but 
they were being treated as such.  He further commented that he 
had no doubt that the Veteran's pain during headaches was caused 
by the lower back condition.

On the February 2006 VA examination, the Veteran stated that back 
pain radiates up his spine and into his head.  He also stated 
that he gets pain and tingling that radiates down the posterior 
aspect of his thigh to just above his knees; he noted that most 
of the pain occurred in the back of his thighs.  The Veteran 
described his pain as six out of ten in intensity; he also 
described the pain as intermittent.  It was noted that back pain 
is exacerbated by quick movements and long periods of sitting.  
He reported flare-ups three to four times a week, which last 15 
to 20 minutes.  He had no bowel or bladder incontinence.  He 
walked with a cane when he had pain.

On examination, the Veteran had forward flexion to 90 degrees, 
and extension to 25 degrees both active and passive.  He had 
lateral flexion to 20 degrees both active and passive; he also 
had right and left lateral rotation to 30 degrees active and 
passive.  He reported pain with extremes of motion, but there was 
no additional limitation of motion with repetitive motion.  The 
Veteran reported having numerous "incapacitating episodes" over 
the last 12 months that led to bed rest for several days.  The 
Veteran had no tenderness to palpation.  He had no step off and 
no deformities.  He had no evidence of muscle spasm when he 
walked, his strength was 5/5 quads, TIB anter, EHL and gastrocs 
bilaterally.  The Veteran was fully sensate to light touch 
bilaterally, but had decreased deep tendon reflexes of his 
Achilles and quad tendon although they were equal.  He had no 
clonus, but did have downgoing toes with Babinski.  He had 
negative straight leg raise bilaterally, negative flip sign 
bilaterally and negative Lasegue sign.  The Veteran did have a 
couple of positive Waddell signs, namely axial compression and 
pain with rotation.  The assessment was of a lumbar strain.  The 
examiner noted that there was some pain with range of motion 
testing at this time.  The examiner explained that, it is 
conceivable that pain could further limit function as described 
particularly after being on his feet all day; it was not 
feasible, however, to attempt to express any of this in terms of 
additional limitation of motion, as those matters could not be 
determined with any degree of medical certainty.

In an April 2006 addendum, the VA examiner who conducted the 
February 2006 VA examination noted that an April 2006 EMG 
revealed normal nerve conduction velocity and normal upper and 
lower extremities.  The VA examiner noted that X-rays of the 
lumbar spine were also normal and that while examining the 
Veteran there were no persistent symptoms compatible with sciatic 
neuropathy.  There were no abnormalities with deep tendon reflex 
testing and no other neurologic abnormalities.  The examiner 
stated that, by his examination and the x-rays and EMG, there was 
no subjective or objective evidence consistent with 
intervertebral disk syndrome.

On the June 2007 VA examination, the Veteran reported a fair 
amount of low back pain that radiates up the spine into his head.  
He described severe headaches he believed occurred in association 
with his back pain, but indicated that he does get back pain 
without associated headaches.  The examiner referred to Dr. 
U.K.S.'s note suggesting bed rest, noted that the Veteran had not 
been seen by her for several years, and wrote, "Specifically in 
the last 12 months, he has not had, per his own account, a 
physician prescribed bed rest to him, although he by his own 
account is resigned to that when he does have these attacks once 
or twice per month."
The Veteran reported that, when he gets attacks of severe back 
pain, he takes Percocet and rests.  He described the intensity of 
this pain as seven out of ten and stated that it is fairly 
constant.  It was noted that his most recent MRI, dated in 
December 2006, revealed early degenerative disc disease 
manifested by dehydration of the disks at L3-4 and 5 with bulging 
of the annulus fibrous at L3-4, and 5 and a right paracentral 
subannular disk protrusion at L3 without foramen stenosis or 
nerve root impingement.  There were no objective findings of 
foramen stenosis or nerve root impingement.  He did not currently 
wear brace for his back, but did ambulate with a cane in the left 
hand.  He denied any bowel or bladder symptoms such as 
incontinence.  He also complained of radiating pain down the 
front of the left leg thigh region that does not extend below the 
level of the knee.

On examination, it was noted that the Veteran walked with a well 
balanced gait, although he did ambulate with a cane in the left 
hand.  There was no significant antalgia seen.  Clinically, there 
was no abnormal curvature to the spine in either the coronal or 
sagittal plane.  There was no paraspinal spasm or tenderness to 
touch at the thoracic lumbar spine.  Spinous processes were non-
tender.  Range of motion of the lumbar spine revealed a forward 
flexion to 90 degrees, extension to 30 degrees, right and left 
lateral rotation to 35 degrees, and 35 degrees of right and left 
flexion.  The examiner noted that the Veteran did have some 
discomfort with repetitive motion but no loss of motion with 
repetitive use of the lumbar spine.  He demonstrated 5/5 muscle 
strength in all muscle groups of the lower extremities including 
hip flexors, abductors, quads, hamstrings, anterior tibialis, 
gastrocsoleus and EHL muscles.  He had normal sensation to all 
dermatomals bilaterally to L3 to S1.  He had 2+ dorsalis pedis 
pulse on both lower extremities.  He had a negative straight leg 
raise bilaterally with no evidence of clonus or spasticity, 
downgoing Babinski bilaterally, and reflexes at the Achilles and 
patella tendon were symmetric.  X-ray study of the lumbar spine 
showed a normal alignment in the coronal sagittal planes.  There 
was normal vertebral body height and no evidence of subluxation 
during flexion and extension maneuvers.  Disk spaces appeared 
well maintained.  There was no evidence of significant 
degenerative changes seen.  The assessment was degenerative disk 
disease lumbar spine, and lumbar radiculitis left lower 
extremity.

The examiner stated that he did not see any symptoms compatible 
with sciatic neuropathy or characteristic pain, muscle spasm or 
neurologic findings to suggest sciatica.  The Veteran did report 
a history of burning pain down the front of the thigh on the left 
to about the level of the knee, but there was no objective 
evidence of radiculopathy and the findings were more consistent 
with radiculitis.  There were no specific neurologic findings 
appropriate to the site of the diseased disk other than pain.  
There was no reflex or motor changes at those levels elicited.  
The Veteran reported a total of 12 weeks described as 
"incapacitating episodes" stemming from back pain and headaches 
in the past 12 months.  During those periods, in 2005, bed rest 
had been recommended by his private doctor; however, the Veteran 
indicated that he had not seen the doctor in several years.  
There was pain with range of motion testing and the examiner 
stated that it was conceivable that pain could further limit 
function as described.  The examiner opined, however, that it was 
not feasible to attempt to express any of this in terms of 
additional limitation of motion as those matters cannot be 
determined with any degree of medical certainty.


Analysis

Generally, disability evaluations are determined by application 
of the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of 
the level of disability present must also include consideration 
of the functional impairment of the Veteran's ability to engage 
in ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be staged.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, however, as shown below, the evidence 
warrants a uniform 40 percent rating.

The parties to the Joint Motion listed several bases for vacating 
and remanding the Board's April 2008 decision, all of which 
related to the Board's discussion of the appropriate rating for 
the Veteran's lumbar spine disability under the criteria for 
rating disabilities of the spine.  In order to address the 
concerns of the parties to the Joint Motion, the Board must first 
review these criteria.

In the rating decision on appeal, the Veteran was granted an 
evaluation of 20 percent for herniated disc with spinal stenosis, 
effective February 14, 1997, under 38 C.F.R. §  4.71a, Diagnostic 
Code (DC) 5293 (1997).  In July 1999, the Board increased the 
rating  to 40 percent with an effective date of May 30, 1996.  
The RO implemented this decision in a July 1999 rating decision, 
and continued to rate the disability under DC 5293.

During the pendency of this appeal, the regulations for rating 
disabilities of the spine were twice revised, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  A new law or 
regulation applies, if at all, only to the period beginning with 
the effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely "retroactive effects."  If 
applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to 
the claim. If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision. A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by x-ray findings are to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003, 5010 (2009).

As noted, prior to the applicable regulatory change, the 
Veteran's back was rated under 38 C.F.R. § 4.71a, DC 5293 (1997).  
Prior to the 2002 amendments, DC 5293 provided for a rating of 40 
percent where IVDS was severe with recurring attacks and 
intermittent relief.  Where the disability was pronounced, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings appropriate to the site of the 
diseased disc, and little intermittent relief, a 60 percent 
rating was warranted. 

The only other ratings higher than 40 percent that were warranted 
under the pre-2002 criteria were for residuals of vertebra 
fracture under DC 5285 and for ankylosis of the lumbar spine or 
of the entire spine under DCs 5286 and 5289.  As the evidence 
discussed below reflects that there has been no vertebra fracture 
residuals or ankylosis of the Veteran's spine throughout the 
appeal period, further discussion of these diagnostic codes is 
unnecessary. 

Effective September 23, 2002, DC 5293 was revised to evaluate 
IVDS either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  Ratings were 
provided for intervertebral disc syndrome based on the total 
duration of incapacitating episodes within the previous twelve 
months.  Note 1 provided that for the purposes of evaluations 
under DC 5293, "an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician." Note 1 also defined "chronic orthopedic and 
neurological manifestations" as "orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so."  Note 2 provides that when 
the evaluation is based on chronic manifestations, orthopedic 
disabilities are to be evaluated using the rating criteria for 
the most appropriate orthopedic diagnostic code or codes and 
neurological disabilities are to be evaluated separately using 
the rating criteria for the most appropriate neurological 
diagnostic code or codes.

The remaining criteria for rating disabilities of the spine were 
left undisturbed by the 2002 amendments, but the 2003 amendments 
renumbered all of the diagnostic codes and provided for 
evaluation of back disabilities other than IVDS under the general 
rating formula for rating diseases and injuries of the spine.  
The diagnostic code applicable to IVDS was changed from 5293 to 
5243 and the new criteria provided that IVDS would be evaluated 
either under the general formula for rating diseases and injuries 
of the spine or under the formula for rating IVDS based on 
incapacitating episodes, depending on which method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The formula for rating IVDS based on 
incapacitating episodes, including the definition of 
incapacitating episodes in Note 1.

Under the general rating formula for diseases and injuries of the 
spine, the only specific ratings higher than 40 percent are for 
unfavorable ankylosis of the entire spine and unfavorable 
ankylosis of the entire thoracolumbar spine.  Note 1 provides 
that any associated objective neurologic abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.

As indicated in the June 2010 90 day letter response of the 
appellant's attorney,  the primary diagnostic codes for 
consideration when addressing lumbar spine related neurologic 
abnormalities are 38 C.F.R. § 4.124a, DCs 8520, 8620, and 8720.  
Under these diagnostic codes, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve. A 
20 percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve. A 40 percent evaluation is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve. A 60 percent evaluation is warranted for severe 
incomplete paralysis, with marked muscular atrophy. An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.

A note prior to the DC 8500 series indicates that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is described 
in the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the varied 
level of the nerve lesion or to partial nerve regeneration. 
Complete paralysis of the sciatic nerve is indicated when the 
foot dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened, or (very rarely) lost.

In addition, neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum equal 
to severe, incomplete, paralysis.   The maximum rating which may 
be assigned for sciatic nerve neuritis not characterized by 
organic changes is for moderately severe, incomplete paralysis. 
38 C.F.R. § 4.123 (2009).  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  Tic douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve.   38 C.F.R. § 
4.124 (2009).

The parties to the January 2010 Joint Motion found the Board's 
review of the evidence under the pre-2002 version of DC 5293 to 
be confusing.  In particular, the parties to the Joint Motion 
noted the Board's discussion of bed rest as part of a treatment 
plan and of incapacitating episodes in its analysis under the 
pre-2002 regulations, but pointed out that these criteria appear 
only in the post-2002 regulations.  The parties to the Joint 
Motion also cited a lack of clarity in the Board's statement that 
the Veteran did not have evidence of IVDS warranting 
consideration of a 60 percent rating under the pre-2002 version 
of DC 5293, because the Veteran had been granted service 
connection for a herniated disc in the lumbar region with 
stenosis and assigned a rating under DC 5293, applicable to IVDS, 
and the May 2005 VA examiner had noted that the Veteran walked 
with a limp, had muscle spasms and pain on motion, his MRI showed 
multilevel degenerative changes, and the examiner had diagnosed 
the Veteran with lumbar radiculopathy which is defined as a 
"disease of the nerve roots."  Joint Motion, at 4 (quoting 
Dorland's Illustrated Dictionary (31st edition)).  The parties to 
the Joint Motion instructed the Board to specifically discuss 
this "relevant evidence favorable to the appellant" in its 
decision.  The parties to the Joint Motion also noted the Notes 
to the 2002 and 2003 amendments providing for separate ratings 
for "chronic neurologic manifestations" (2002 amendments) and 
"associated objective neurologic abnormalities" (2003 
amendments), and found that the Board did not discuss "evidence 
of record that appears to be relevant to the establishment of a 
separate rating for neurological deficits," in particular the 
May 2005 VA examination diagnosis of lumbar radiculopathy and Dr. 
U.K.S.'s July 2005 diagnosis of spondylosis.  Joint motion, at 5.  
Finally, the parties to the Joint Motion faulted the Board's 
failure to discuss why Dr. U.K.S.'s July 2005 letter in which she 
stated that she had suggested bed rest for the Veteran when he 
had attacks, did not consistute "bed rest prescribed by a 
physician" under the formula for rating IVDS based on 
incapacitating episodes.

The concerns of the Joint Motion relate primarily to the 
neurologic symptoms of the Veteran's IVDS and the Board will 
address these concerns in  turn in the decision below.  
Initially, however, the Board notes that a higher rating is not 
warranted under any of the criteria providing higher ratings 
based on range of motion.  Those criteria require ankylosis, and 
the range of motion findings from the June 1997, June 1998, March 
1999, May 2005, February 2006, and June 2007 VA examination 
reports indicate figures at or near what Note 2 to the general 
rating formula indicates is normal thoracolumbar spine flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees.  Dr. Nichols' March 2005 
treatment record indicates "restricted range of motion" in each 
plane, but does not give specific range of motion figures.  Thus, 
there is no basis for any higher rating under the pre-2003 DC 
5286 or 5289 or under the general rating formula.

In addition, when assessing the severity of a musculoskeletal 
disability rated based on limitation of motion, VA must also 
consider the extent that the veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his 
pain (and painful motion), weakness, premature or excess 
fatigability, and incoordination-assuming these factors are not 
already contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).  The Court in Johnston v. Brown, 10 Vet. App. 
80 (1997), indicated that where, as here, the Veteran is in 
receipt of the maximum schedular evaluation based on limitation 
of motion and a higher rating requires ankylosis, the cited 
regulations are not for application.  See id. at 84-85 (although 
the Secretary suggested remand because of the Board's failure to 
consider functional loss due to pain, remand was not appropriate 
because higher schedular rating required ankylosis).   Even 
assuming the application of these regulations, however, there was 
no indication that any of the DeLuca factors resulted in the 
functional equivalent of ankylosis warranting a rating higher 
than 40 percent.  The Veteran stated at the June 1997 examination 
that he was not really limited by pain, "it just hurts all of 
the time," there was no pain with movement on the March 1999 VA 
examination but the examiner stated that pain in the back was 
associated with bending and rotational movements and can occur 
and cause incapacitating pain, limiting physical activity, the 
May 2005 VA examiner indicated that the Veteran had pain and 
fatigue with movement that caused mild decrease in range of 
motion, on the February 2006 VA examination, although the Veteran 
reported frequent flare ups generally and pain with extremes of 
motion, there was no additional limitation of motion with 
repetitive motion on examination (the examiner noted conceivable 
limitation of function due to pain if the Veteran were on his 
feet all day but indicated that it could not be expressed in 
terms of additional limitation of motion with sufficient 
certainty), and on the June 2007 VA examination, there was some 
discomfort with repetitive motion but no loss of motion with 
repetitive use of the lumbar spine.  Thus, any pain or other 
DeLuca factors did not cause the functional equivalent of 
ankylosis and therefore do not warrant any higher rating under 
any potentially applicable diagnostic code.

As to whether the Veteran is entitled to a higher rating under 
the pre-2002 DC 5293, the Veteran's lumbar spine disability would 
have to cause pronounced IVDS with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and muscle 
spasm, absent ankle jerk, or other findings appropriate to the 
site of the diseased disc with little intermittent relief.  As 
indicated in the Joint Motion, there is evidence that the Veteran 
has had IVDS symptoms during the appeal period, such as the June 
1997 VA neurologic examination diagnoses of centrally herniated 
disc and moderate spinal stenosis at L4-L5 based on a lumbar 
spine CT scan, the July 2003 MRI report showing slight worsening 
of L3-4, L4-5, and L5-S1 disk bulges, the December 2004 MRI 
noting a small herniated disc, the diminished deep tendon 
reflexes and positive straight leg raising Goldthwaite's, and 
Kemps test noted in Dr. Nichols' March 2005 letter, the May 2005 
VA examination report notations of a limp, paraspinal tenderness, 
muscle spasms, and diagnosis of lumbar radiculopathy, Dr. 
U.K.S.'s July 2005 medical statement indicating spondylosis, 
positive Waddell signs on the February 2006 examination, the 
December 2006 MRI revealing early degenerative disc disease 
manifested by disc bulging and protrusion, and the June 2007 
assessment of degenerative disc disease and left lower extremity 
lumbar radiculitis.

The Board has considered whether the above findings warrant 
either a 60 percent rating under the pre-2002 DC 5293 or based on 
separate ratings for chronic neurologic signs under note 1 to the 
2003 DC 5293, or based on separate ratings for associated 
objective neurologic abnormalities under the general rating 
formula.  Significantly, the pre-2002 DC 5293 requires persistent 
symptoms of severe IVDS for a 60 percent rating, the 2003 DC 5293 
requires neurologic signs and symptoms resulting from IVDS that 
are present constantly or nearly so, and note 1 to the general 
rating formula requires associated objective neurologic 
abnormalities.  Based on the its review of the medical and lay 
evidence discussed below, the Board finds that the Veteran's 
neurologic symptoms throughout the appeal period do not meet any 
of these criteria warranting a higher or separate rating.

There are far more findings of a lack of neurologic symptoms or 
abnormalities than there are of findings indicating severe IVDS 
or neurologic abnormalities or manifestations and the evidence 
against such findings is of greater probative weight.  The 
following evidence shows consistent normal neurologic findings by 
health care profesionals throughout the appeal period.  The May 
1997 VA neurologic examination indicated that deep tendon 
reflexes were 2+, gait was normal, there were no paraspinal 
muscle spasms and no radicular findings.  No neurological 
involvement was identified on the June 1997 VA examination, and 
neurologic findings including gait, spasms, motor reflexes, and 
straight leg raising were normal.  April 2001 examination 
revealed no appreciable spasm.  The July 2003 VA neurosurgery 
clinic note indicated normal motor strength, reflexes, and 
sensation, with an assessment of only back pain.  June 2005 VA 
treatment notes indicated that nerves, motor strength, deep 
tendon reflexes, and sensory examination were normal.  The 
February 2006 VA examination report indicated that there was no 
evidence of muscle spasm, normal strength and sensation, negative 
flip and Lasegue signs, and an assessment of only lumbar strain 
notwithstanding the two positive Waddell signed noted above.  The 
April 2006 EMG report and lumbar spine X-rays were normal, with 
findings of a lack of persistent symptoms compatible with sciatic 
neuropathy, normal deep tendon reflex testing, no abnormalities 
with neurologic testing whatsoever, and no subjective or 
objective evidence consistent with IVDS.  The June 2007 VA 
examination report indication of a lack of objective findings of 
foraminal stenosis or nerve root impingement on the December 2006 
MRI, well balanced gait despite use of a cane, no significant 
antalgia, no paraspinal spasm, normal muscle strength sensation, 
dorsalis pedis pulses, negative straights leg bilaterally, 
symmetric reflexes, normal X-ray findings with normal alignment, 
well maintained disc spaces, normal vertebral body height, and 
lack of significant degenerative changes, along with the 
examiner's statement that he did not se any symptoms compatible 
with sciatic neuropathy, characteristic pain, muscle spasm, 
neurologic findings suggesting sciatica, radiculitis rather than 
radiculopathy, no specific neurologic findings specific to the 
site of the diseased disc other than pain, and no reflex or motor 
changes.  Perhaps most significantly, the May 2005 VA neurologic 
examiner, in contrast to the May 2005 VA spine examiner, 
specifically found that the Veteran's neurologic examination was 
benign.

The above evidence reflects that there were far more normal 
neurologic findings related to the Veteran's IVDS than abnormal 
ones, and that while there were some IVDS symptoms, they were 
neither pronounced with the persistent symptoms in the pre-2002 
DC 5293, nor neurologic signs and symptoms present nearly 
constantly nor objective neurologic abnormalities warranting even 
a compensable rating under DC 8520 for mild incomplete paralysis 
of the sciatic nerve.   For each of the neurologic symptoms and 
diagnoses noted in the January 2010 Joint Motion -- herniated 
disc, limp, muscle spasm, radiculopathy, multilevel degenerative 
changes, and spondylosis - there were multiple specific 
neurologic findings and diagnoses, all of which were based on 
examination findings or analysis of EMG or radiographic studies, 
which directly contradicted these findings.  When confronted with 
such conflicting medical findings, the Board is responsible for 
weighing the evidence.  Both the quantity and quality of the 
findings of an absence of neurologic symptoms related to the 
lumbar spine disability are greater than the findings of the 
existence of such neurologic symptoms.

In the 90 day letter response, the Veteran's attorney noted the 
neurologic symptoms from the May 2005 VA examination report such 
as limping and muscle spasms, and the diagnosis of lumbar 
radiculopathy, and argued that the Veteran was entitled to a 60 
percent rating under DC 5293 based on these symptoms along with 
his complaints of numbness and other symptoms (discussed below).  
For the reasons above, the Board finds that the symptoms and 
diagnosis in the May 2005 VA spine examination report, cited by 
the Veteran's attorney, are outweighed by the more extensive 
findings of a lack of such symptomatology and the multiple 
diagnoses indicating a lack of neurologic abnormalities in VA 
examination and treatment reports before and after the May 2005 
VA examination, as well as the May 2005 neurologic examiner's 
conclusion that the Veteran's "neurologic examination is 
benign."

Of course, the Board must also consider the lay statements of the 
Veteran.  The Veteran is competent to testify to his observations 
of symptoms such as radiating pain that could be neurologic 
manifestations of his lumbar spine disability, but this testimony 
must be weighed against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The 
Board is also responsible for assessing the Veteran's 
credibility.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir. 1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 
405, 408 (1963)) and Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 
367, 369 (Mont. 1953) ("A credible witness is one whose 
statements are within reason and believable . . . ."). The term 
"credibility" is generally used to refer to the assessment of 
oral testimony.  See, e.g., Anderson v. Bessemer City, 470 U.S. 
564, 575, 84 L. Ed. 2d 518, 105 S. Ct. 1504 (1985) ("only the 
trial judge can be aware of the variations in demeanor and tone 
of voice that bear so heavily on the listener's understanding of 
and belief in what is said"); NLRB v. Walton Manufacturing Co., 
369 U.S. 404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier 
of fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 1985) 
(trier of fact has opportunity to observe "demeanor" of witness 
in determining credibility).

In this case, the Board has had the opportunity to review the 
Veteran's testimony on a first-hand basis on two occasions.  
Based on a detailed review of these statements over an extended 
period of time, the Board has been forced to conclude that the 
Veteran has been exaggerating his complaints and difficulties 
over an extended period of time in order to obtain additional VA 
compensation.  The weight of the medical evidence of record, 
rather than supporting the Veteran's testimony, conflicts with 
his testimony and also undermines the current determination that 
he warrants a 40 percent evaluation for his service-connected 
lumbar spine disability.

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  See State v. Asbury, 187 W. Va. 87, 415 S.E.2d 
891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 
(Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 813 
F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which 
was inconsistent with prior written statements).  Although 
credibility is often defined as determined by the demeanor of a 
witness, a document may also be credible evidence. See, e.g., 
Fasolino Foods v. Banca Nazionale Del Lavoro, 761 F. Supp. 1010, 
1014 (S.D.N.Y. 1991); In Re National Student Marketing 
Litigation, 598 F. Supp. 575, 579 (D.D.C. 1984).  In this case, 
the Board granted the Veteran an increase in his service-
connected back disability primarily based on the veteran's 
subjective complaints.  The objective medical evidence of that 
time, which was extensive and has been cited above, would not 
support the Board's determination of July 1999. However, based on 
the limited information the Board had regarding the Veteran's 
overall credibility, the Veteran was granted the benefit of doubt 
and awarded a 40 percent evaluation primarily based on his 
subjective symptoms.  Since July 1999, additional evidence has 
been submitted by the veteran, including additional statements 
and testimony before the undersigned.  Based on a more detailed 
and thorough review of these statements and testimony, the Board 
must find that the Veteran's credibility regarding his complaints 
of pain are entitled to little probative value.  These complaints 
conflict with the preponderance of the medical evidence, in 
particular the multiple normal orthopedic and neurologic 
findings, which are far greater in number and more detailed than 
the few neurologic abnormalities noted in the Joint Motion and by 
the Veteran's attorney.  For the above reasons, it has become 
clear to the undersigned that the veteran is exaggerating his 
complaints of pain in order to obtain additional VA compensation.  
Thus, to the extent that the Veteran's testimony, for example as 
to radiating pain, supports the claim of entitlement to a higher 
rating for pronounced IVDS or for a separate rating for 
neurologic manifestations or abnormalities, the Board finds that 
this testimony is not credible.

In his 90 day response letter, the Veteran's attorney also cited 
the December 2003 VA treatment note and May 2005 VA spine 
examination report, which indicated that the Veteran had stated 
he had urinary urgency and frequency and urinated five to six 
times nightly and every twenty minutes during the day.  He argued 
that the Veteran is entitled  to a 40 percent rating for this 
bladder impairment as a neurologic abnormality under 38 C.F.R. § 
4.115a.  However, given the Veteran's statements contradicting 
his statements to the March 2005 VA examiner, including his 
specific denial of no bladder changes to the March 1999 VA 
examiner, no bladder incontinence to the February 2006 examiner, 
and denial of bladder symptoms such as incontinence to the June 
2007 VA examiner, the  Board again finds the Veteran's testimony 
lacking in credibility.  Contrary to the arguments of the 
Veteran's attorney, the December 2003 and May 2005 statements of 
urinary urgency and frequency do not warrant a separate rating or 
an examination to assess the severity of his symptoms.  Rather, 
the Veteran's own conflicting statements as well as the repeated 
normal neurologic findings noted above, including that of the 
physician's assistant who recorded the Veteran's December 2003 
statement of urinary urgency and frequency and noted that the 
array of complaints could not be explained based on MRI findings, 
lead the Board to conclude that the Veteran's isolated reports of 
urinary urgency and frequency are not credible and warrant 
neither a separate rating nor another VA examination.

For the foregoing reasons, the weight of the evidence is 
therefore against a finding of pronounced IVDS, chronic 
neurologic manifestations, or associated objective neurologic 
abnormalities warranting an rating higher than 40 percent for 
herniated disc at the L4-L5 level, with spinal stenosis at any 
point during the appeal period under any potentially applicable 
diagnostic code.

The Board also notes that, to the extent that headaches are a 
neurologic manifestation or associated objective neurologic 
abnormality relating to the Veteran's lumbar spine disability, 
the Veteran has already been granted service conection and a 
separate 50 percent rating for his headaches.  He has also been 
granted a total disability rating based on individual 
unemployability (TDIU).

The Board must also consider whether the Veteran is entitled to a 
rating higher than 40 percent under the formula for rating IVDS 
based on incapacitating episodes.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  As noted, 
incapacitating episodes are specifically defined in Note 1 to 
require bed rest prescribed by a physician and treatment by a 
physician.  As noted in the January 2010 Joint Motion, Dr. U.K.S. 
wrote in her July 2005 letter that she had "suggested" bed rest 
for the Veteran when he had attacks.  The Board finds that this 
letter does not meet the definition of prescription by a 
physician that would qualify the episodes described by the 
Veteran as incapacitating ones. 

The word prescription is not defined in the regulation.  When 
terms are not defined, it is a basic principle of statutory 
interpretation that they are deemed to have their ordinary 
meaning.  See Nielson v. Shinseki, 607 F.3d 802, 805 (Fed. Cir 
2010).  "Prescription" means "a written direction for the 
preparation and administration of a remedy.   A prescription 
consists of the heading or superscription . . . the inscription . 
. .the subscription . . . and the signature which gives the 
directions for the patient which are to be marked on the 
receptacle."  Dorland's Illustrated Medical Dictionary, at 1503 
(30th ed. 2003).  The Veteran's attorney argues in the June 2010 
90 day letter response that Dr. U.K.S. had been the Veteran's 
treating physician for about ten years prior to writing the July 
2005 letter, that her letter specifically stated that she 
suggested he take bed rest, that her recommendation of bed rest 
during severe back pain was clearly for treatment or relief of 
that condition, and that it was therefore a prescription.  For 
the following reasons, the Board disagrees.

The Supplementary Informations to the Proposed and Final Rule 
adding the criteria for rating IVDS based on incapacitating 
episodes reflects that the drafters of this amendment chose the 
words in Note 1 carefully.  The Supplementary Informations to the 
Proposed and Final Rule reflect that there were comments relating 
to this definition, which initially read, "requiring bed rest 
and treatment by a physician," and that the drafters edited the 
definition of incapacitating episodes for clarity by adding the 
words "prescribed by a physician" after bed rest, indicating 
that a prescription for bed rest by a physician was required.  
Given that the definition of prescription is a particular type of 
written document, a physician's letter indicating a previous oral 
"suggestion," such as Dr. U.K.S.'s July 2005 letter in this 
case, does not fall within the term "bed rest prescribed by a 
physician" as used in Note 1.  Had the drafters of the 
amendments intended to include such oral suggestions, they would 
not have chosen the term "prescribed by a physician."

Finally, as to the question of whether referral for an 
extraschedular rating is warranted, which was the topic of the 
June 2000 Joint Motion, there have been significant developments 
or clarifications of the law since that time.  In particular, the 
Court and the Federal Circuit have indicated that consideration 
of referral for an extraschedular rating requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub 
nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
question is whether the schedular rating adequately contemplates 
the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the medical findings indicate 
symptoms of the Veteran's herniated disc at the L4-L5 level, with 
spinal stenosis, that fall within and are fully contemplated by 
the applicable rating criteria.  To the extent that the Veteran's 
testimony indicates that he experiences symptoms not contemplated 
by the applicable rating criteria, the Board finds this testimony 
incredible for the reasons stated above, because it is not 
supported by, and conflicts with, the other evidence of record.  
Because the symptoms indicated by the credible evidence are 
contemplated by the applicable rating criteria, consideration of 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as "governing 
norms" is not required.

In any event, to the extent that the Veteran's testimony 
indicates, as characterized in the June 2000 Joint Motion (p. 6), 
that he "suffers from a severe back disability that markedly 
interferes with his ability to obtain or maintain conventional 
employment," the Board finds that these statements are not 
credible, for the reasons stated above, as they are not supported 
by the evidentiary record.  In addition, statements by physicians 
on this question are either based n the Veteran's statements and 
therefore an inaccurate factual premise, or are unsupported by 
clinical evidence.  For example, in September 2005, the Veteran's 
treating physician indicated that he could not handle a regular 
job due to his back disorder; however, his conclusion was based 
on the Veteran's statements and he did not he did not cite any 
clinical findings in support of that statement.  In February 
2006, the VA examiner stated that it was conceivable that pain 
could further limit function particularly after the Veteran has 
been on his feet all day; however, he stated that it was not 
feasible to attempt to express any of this in terms of additional 
limitation of motion.  Thus, the Board finds that the Veteran's 
low back disability, while impacting his ability to work, has not 
caused a marked interference with his ability to be employed.  In 
addition, the evidence does not reflect that there has been 
frequent hospitalization, or that the Veteran's symptoms have 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration of an 
extraschedular evaluation for herniated disc at the L4-L5 level, 
with spinal stenosis, is not warranted.  38 C.F.R. § 3.321(b)(1).

As to the evidence received by the Board after its April 2008 
decision that has not been considered by the RO, this evidence 
consists of VA treatment records including an October 2008 
neurology note finding normal motor strength in the lower 
extremities, normal regular gait, toe walk, heel walk, and tandem 
walk, with absent deep tendon reflexes, and containing an 
assessment of symptoms interfering with daily activities, 
including radiation, suggesting a radicular component to the 
Veteran's back disability.  The October 2008 note indicates that 
because of the normal EMG testing in 2005 conflicted with the 
subjective symptomatology, new lumbar spine MRI's were ordered.  
An April 2009 lumbar spine MRI showed no evidence of lumbosacral 
radiculopathy.  This evidence is cumulative of the extensive 
evidence described above and is therefore not pertinent evidence 
received by the Board requiring remand to the RO for initial 
consideration.  38 C.F.R. § 20.1304(c).  This evidence is 
cumulative because it merely confirms the validity of the Board's 
conclusion above that the Veteran's subjective reports of his 
symptoms were not supported, and indeed were contradicted, by the 
medical evidence and that these reports were therefore not 
credible.  In light of the lengthy course of this appeal and the 
extensive evidence already submitted and considered by the Board 
and the RO on multiple occasions, a remand under 38 C.F.R. § 
20.1304(c) would serve no useful purpose and would impose 
unnecessary burdens on VA's adjudication system with no benefit 
flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991)) (remand not required when it would impose unnecessary 
burdens on VA adjudication system with no benefit flowing to the 
Veteran).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 40 percent 
for herniated disc at the L4-L5 level, with spinal stenosis.  
There is also no basis for remand for initial RO consideration of 
evidence received after the Board's most recent April 2008 
decision that was not considered the RO or the Board.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

An initial rating higher than 40 percent for herniated disc at 
the L4-L5 level, with spinal stenosis, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


